Citation Nr: 1519502	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Beth Swagman, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for hearing loss and tinnitus, and service connection for PTSD, respectively.

In June 2014, the Veteran's representative submitted arguments regarding the claims for hearing loss and tinnitus, along with copies of prior evidence of record.  

The issues of service connection for left ear hearing loss and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a preexisting bilateral hearing loss disability; he had symptoms of hearing loss and statistically significant progression of pure tone thresholds bilaterally in service; and there is no clear and unmistakeable evidence the worsening in service was temporary or was due to natural progress of the disease.

2.  The Veteran's tinnitus had its onset during service and continued since then.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the current bilateral ear hearing loss disability, as aggravation of preexisting disability, are met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307(a)(3), 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service, even if it is first diagnosed after discharge, when all of the evidence establishes that the current disability was incurred or aggravated in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  

Service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.304.

Sensorineural hearing loss and tinnitus are organic diseases of the nervous system; therefore, they will be service connected on a presumptive basis as a chronic disability if they manifested to a compensable degree within one year after active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, No. 13-0540 (February 20, 2015); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Additionally, a nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran is competent to diagnose tinnitus, as the condition is readily observable by laypersons, as well as to report observable symptoms and history such as ringing or roaring the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In particular, the Veteran has reported ringing or roaring in the ears that first started while working on the flight line as an aviation technician during service, and that continued since that time.  

The Veteran's service records confirm a military occupational specialty of aviation electronics technician (AT), which VA has acknowledged in a Navy Enlisted Ratings Classifications report as having a moderate probability of hazardous noise exposure.  

The Veteran denied any ear, nose, or throat trouble at his service enlistment examination, and he also denied any significant post-service noise exposure.  

The January 2012 VA audiological examiner recorded that the Veteran denied tinnitus at that time.  Nevertheless, the Veteran subsequently explained that he denied having ringing in the ears presently and, instead, indicated that he continued to have roaring in the ears and that the ringing in the ears that had also been present previously had stopped.  The Veteran also received VA treatment for complaints of tinnitus in 2012.  As such, the evidence supports a finding of current tinnitus.

The Veteran's reports of having symptoms of tinnitus continuously since noise exposure in service are credible.  A medical opinion is not required to establish a link to service, and the criteria for service connection for tinnitus are met.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

With regard to hearing loss, the Veteran is competent to report his observable symptoms and history, including when he first noticed symptoms.  Jandreau, 492 F.3d at 1376-77.  Similarly, the other lay witnesses, who submitted statements in 2012, are competent to report what they observed with regard to his disabilities.  Id.  The lay witnesses are not competent, however, to identify when the Veteran first had measurable hearing loss or an identifiable diagnosis or disability, as opposed to when they first noticed his hearing difficulties, because such a diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R. § 3.385.  

Impaired hearing is considered a disability for VA purposes when the auditory (pure tone) threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

With regard to current disability, VA and private evaluations from 1997 forward, including in 2012, show a diagnosis of bilateral sensorineural hearing loss and a disability for VA purposes, with thresholds above 40 decibels at multiple levels.  

As discussed below, the evidence shows that the Veteran met the criteria for a VA hearing loss disability based on testing at both entrance and separation from service.  

There is a presumption of sound condition upon entrance into active duty service unless a defect is "noted" on examination at that time; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

The Veteran has consistently reported that he did not notice any hearing loss prior to service, that he first noticed hearing loss during service while on the flight line, and that he has been having difficulty hearing or understanding speech since that time, which worsened over time.  The Veteran first sought treatment for hearing problems after service in 1997, and he received his first set of hearing aids at age 39, but he has indicated that he had significant hearing difficulties prior to that time.  

Several of the other lay statements indicate that they knew the Veteran before and immediately after service and since that time.  They report that the Veteran did not have noticeable hearing difficulties prior to service, but he had difficulty understanding words and other apparent hearing problems when he returned from service.  Other witnesses noted that knew the Veteran since several years after service, or that they observed the Veteran having noticeable difficulty since several years after service.  

Similarly, service treatment records show that, in a Report of Medical History for his June 1979 enlistment examination, the Veteran denied any noticeable hearing loss.  

The Veteran and his representative have asserted that the Veteran's denial of hearing loss at that time, together with his acceptance for service in June 1979, means that he did not have a pre-existing hearing loss.  They also point to a July 1979 Enlisted Classification Record, in which a box is checked indicating "norm[al]" for hearing.

The Veteran's June 1979 service enlistment examination report reflects pure tone thresholds of 45 decibels at the 3000 and 4000 Hertz levels in both ears, which met VA's criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  Although the Veteran was found to be qualified for service in the U.S. Navy, the June 1979 report also shows that he was assigned a physical profile of "H-2," which pertains to hearing.  Consistent with this notation, section 74, for summary of defects and diagnoses, refers to section 71 "H-2"; section 71 is the section in which the pure tone thresholds were recorded.  

It is unclear why the Enlisted Classification Report in July 1979 noted normal hearing; however, the June 1979 examination when the Veteran was accepted for service clearly shows that they had a bilateral hearing loss disability.  He was also noted to have a hearing defect and was assigned a physical profile for hearing.  This objective evidence outweighs the lay evidence, which is not competent as to the identification of a hearing loss disability or diagnosis as discussed above.  

Although it may not have been not symptomatic or noticeable to lay persons at that time, the Veteran still had objectively measured hearing loss upon clinical examination, which was also noted as a defect.  Consequently, the Veteran is not presumed to have been in sound condition upon entry into service for his hearing loss.  See 38 C.F.R. § 3.304(b).  

Because the presumption of soundness does not apply, the Veteran may only bring a claim of aggravation of his hearing loss.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  As such, he has the burden of showing a worsening of the disability in service to trigger the presumption of aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  

The presumption of aggravation arises, as the Veteran and other witnesses have consistently reported that he first had noticeable hearing loss symptoms during service or immediately after discharge.  Further, there was a measured decrease in hearing loss as shown by testing at the May 1982 discharge examination.  

Therefore, the burden shifts back to VA to rebut the presumption of aggravation through clear and unmistakable evidence that such worsening was due to the natural progress of the disease.  See id.; 38 C.F.R. § 3.306.  This burden has not been met for the Veteran's right ear hearing loss disability.  (The left ear is being remanded.)

The January 2012 VA audiological examiner diagnosed sensorineural hearing loss based on testing and review of the claims file.  He noted the pure tone results as recorded on the Veteran's service enlistment and separation reports, as follows.  

June 1979 service enlistment examination report:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
45
45
LEFT
15
15
15
45
45

May 1982 service separation examination report:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
65
75
LEFT
5
15
15
50
70

The VA examiner also used medical expertise as an audiologist to interpret three undated audiograms in the service records, which are stapled together, as follows.

"Top" undated audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
45
45
LEFT
10
15
15
45
45

"Middle" undated audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
60
LEFT
20
15
20
50
55

"Bottom" undated audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
35-15
15
15-70
50-75
LEFT
65-25
25
25
25-50
45-60

The Veteran's representative argued in June 2014 that there were no "undated" audiograms or hearing tests in the file.  Nevertheless, the audiograms themselves that are in the file (as opposed to the reports for enlistment and separation with interpretations of the pure tone thresholds from audiograms, as indicated in the first two charts in this decision) do not, in fact, have any date indicated on them.  

The VA examiner noted that the "top" undated audiogram appeared to be the results of the Veteran's enlistment examination.  Indeed, the numbers as interpreted by the examiner match up almost exactly with the enlistment examination report numbers.

The examiner stated that the "bottom" undated audiogram appeared to be the results for the Veteran's service separation examination.  The Board notes that the numbers on the May 1982 separation examination report are slightly different from the "bottom" undated audiogram, as well as from the "middle" undated audiogram.  

In this regard, the Veteran has reported that he "failed" two hearing tests before "passing" a third test at separation from service.  Given that the third audiogram (or "top" undated audiogram) in the service records almost exactly matches up with his enlistment examination report, it is possible that the third set of test results for his separation examination was recorded in the May 1982 examination report itself.  In any event, it is reasonable to infer that the numbers that are recorded in the May 1982 examination report itself are the numbers that were found to be accurate at that time.

The VA examiner stated that the "bottom" undated audiogram, which he believed appeared to be for the separation examination, showed a statistically significant decrease.  He stated that a possible 20 to 30 decibel decrease from 3000 to 6000 Hertz was evident in the Veteran's right ear only, although he noted that this report showed extremely large excursion widths consistent with unreliable results in both ears.  

The examiner did not comment on the difference in thresholds from the dated results recorded in the May 1982 examination report, which again, are slightly different from the "bottom" audiogram.  The May 1982 reported numbers also show a 20 to 30 decibel decrease at the 3000 and 4000 Hertz levels when compared with the pure tone thresholds recorded in the June 1979 enlistment examination.  In particular, there was a 20 decibel decrease at 3000 Hertz and a 30 decibel decrease at 4000 Hertz for the right ear.  Additionally, there was a 25 decibel decrease for the left ear, when comparing the June 1979 results with the May 1982 separation report.

The examiner opined, nevertheless, that the Veteran's hearing loss was less likely than not aggravated by service.  He stated that the 20 to 30 decibel decrease appeared to be only a temporary decrease in hearing sensitivity, because there was no other audiogram to substantiate a permanent shift in hearing sensitivity during service.  

The examiner then referenced the Veteran's denial of any hearing loss at service enlistment, his lack of complaints or treatment of aggravated hearing loss or other pertinent injury during service.  The examiner noted, correctly, that there is no Report of Medical History in the claims file for the Veteran's claims file.  The examiner noted that the Veteran first sought treatment for hearing loss more than a decade after service, and stated that a post-service private audiogram in December 1997 showed bilateral sensorineural hearing loss with pure tone thresholds of 30 to 75 decibels at 250 to 2000 Hertz in the right ear, and profound sensorineural hearing loss in frequencies above 2000 Hertz bilaterally.  A December 2002 audiogram showed progressive right ear hearing loss from 500 to 2000 Hertz compared to the 1997 test.  Thus, applying the VA examiner's reasoning to the May 1982 report, the Veteran had a statistically significant decrease in hearing thresholds bilaterally during service. 

In support of his conclusion that any hearing loss the Veteran may have had during service was only temporary, the January 2012 VA examiner cited to general research studies indicating that hazardous noise exposure has an immediate effect on hearing that is "usually" temporary at first.  The examiner also cited to studies indicating that the length of the Veteran's hazardous noise exposure and his duties during service are "typically insignificant in causing occupational noise exposure at such a young age," and that most hearing loss develops gradually during middle or old age due to advancing years.  The examiner then indicated that the "chance" of the Veteran exiting service with significant hearing loss was less than 50 percent, again citing to studies regarding general percentages of hearing loss from lengths or types of service.  

None of this reasoning accounts for the testing in this Veteran's particular case, the consistent lay evidence is that he first noticed hearing loss after noise exposure in service and that his symptoms continued after that time.  The testing at service exit clearly showed significant hearing loss regardless of the chances that this would occur.  There is also no support in the record for the opinion that any hearing loss was temporary.  There is no testing to support that conclusion, and the post service testing showed that hearing loss had endured or gotten worse.

The examiner stated that a genetic or hereditary etiology of the Veteran's hearing loss was highly suspected; however, he did not provide any reasoning for this statement; and such an etiology would not preclude service connection.

The Veteran has denied any head trauma, history of ear infections, or other possible etiology for his hearing loss.  Further, a July 2012 VA treatment record noted that testing at that time showed there was no retrocochlear pathology for the Veteran's symptoms, including asymmetrical hearing loss with very poor word recognition.  

In light of his complaints of continuous hearing loss symptoms that he first noticed during service and statements from other lay witnesses to corroborate these reports, together with the statistically significant decrease in pure tone thresholds in both ears between service enlistment and separation, when resolving doubt in his favor, he had more than temporary hearing loss symptoms during service and the evidence shows a permanent worsening of the underlying condition.  The January 2012 VA examiner's opinions and conclusions have low probative value for the reasons discussed above, and there is no clear and convincing evidence that the established worsening in service was due to the natural progress of the condition.  There is no other medical opinion of record in this regard, and the Board will not remand for the development of negative evidence.  

In sum, resolving doubt in the Veteran's favor, his preexisting bilateral hearing loss disability was permanently worsened beyond its natural progression by hazardous noise exposure in service.  Therefore, service connection is warranted for aggravation of this preexisting disability.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.



ORDER

Service connection for bilateral hearing loss, as aggravation of preexisting disability, is granted.

Service connection for tinnitus is granted.




REMAND

A review of the Veteran's paper and electronic claims file shows that, in April 2014, he filed a timely notice of disagreement as to the denial of service connection for PTSD in a June 2013 rating decision (with notice to the Veteran in July 2013).  See 38 C.F.R. §§ 20.201, 20.302.  Although the AOJ acknowledged this notice of disagreement in August 2014, a statement of the case (SOC) has not yet been provided; therefore, this issue is under the Board's jurisdiction and must be remanded for such purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the SOC.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case for entitlement to service connection for PTSD.  Do not return this issue to the Board unless the Veteran submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


